         Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 EDDYSTONE RAIL COMPANY, LLC,                      :
                                                   :
                 Plaintiff/Counter-Defendant,      :
                                                   :
                                                   :      CIVIL ACTION
                     v.                            :
                                                   :
 JULIO RIOS, JEREMY GAMBOA,                        :
 BRIDGER LOGISTICS, LLC,                           :
 FERRELLGAS PARTNERS, L.P.,                        :      No. 17-495
 FERRELLGAS, L.P., BRIDGER RAIL                    :
 SHIPPING, LLC, BRIDGER REAL                       :
 PROPERTY, LLC, BRIDGER STORAGE,                   :
 LLC, BRIDGER SWAN RANCH, LLC,                     :
 BRIDGER TERMINALS, LLC, BRIDGER                   :
                                                   :
 TRANSPORTATION, LLC, J.J. ADDISON
                                                   :
 PARTNERS, LLC, J.J. LIBERTY, LLC,                 :
 BRIDGER ADMINISTRATIVE SERVICES                   :
 II, LLC, BRIDGER ENERGY, LLC,                     :
 BRIDGER LAKE, LLC, BRIDGER                        :
 LEASING, LLC, and BRIDGER MARINE,                 :
 LLC,                                              :
                                                   :
                 Defendants,                       :
                                                   :
 BRIDGER LOGISTICS, LLC,                           :
                                                   :
 FERRELLGAS PARTNERS, L.P., and
                                                   :
 FERRELLGAS, L.P.,                                 :
                                                   :
                 Defendants/Counterclaimants.      :
                                                   :

                                       MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                         MARCH 26, 2019

       Presently before this Court is the Motion to Dismiss Plaintiff’s First Amended Complaint

for Lack of Subject-Matter Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(1) filed by all of the

Defendants, Plaintiff Eddystone Rail Company, LLC’s (“Eddystone”) Opposition to Defendants’
           Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 2 of 19



Motion to Dismiss, Defendants’ Reply and Eddystone’s Sur-Reply. For the reasons set forth

below, the Motion to Dismiss will be denied.

I.       BACKGROUND

         Since the parties and the Court are all familiar with the facts of this matter, we will not

state the underlying facts at length. In February 2013, Bridger Transfer Services, LLC (“BTS”)

entered into a Rail Services Agreement (“RSA”) with Eddystone under which Eddystone agreed

to construct and operate a facility on the Delaware River in Eddystone, Pennsylvania (the

“Transloading Facility”) for the purpose of transloading (transferring) crude oil from railcars to

barges that would carry the oil down the river to Philadelphia-area refineries. 1 The RSA was

negotiated on behalf of BTS by BTS’s parent, Defendant Bridger Logistics, LLC (“Bridger

Logistics”), and two corporate officers of Bridger Logistics, Defendants Julio Rios (“Rios”) and

Jeremy Gamboa (“Gamboa”). Pursuant to the RSA, BTS committed to purchase a minimum

volume of rail-to-barge crude oil transloading capacity over the course of five years. BTS made

that capacity available to its affiliates so that they could supply Bakken crude oil to the Monroe

Refinery in Trainer, Pennsylvania (“Monroe Refinery”). 2 From March 2013 to April 2014,

Eddystone built the Transloading Facility. From May 2014 through January 2016, Eddystone

transloaded every trainload of crude oil onto barges that BTS and Defendants brought to

Eddystone.



1
 “‘Transloading’ is a term of art in the bulk transportation industry.” N.Y. Susquehanna & W. Ry. Corp. v.
Jackson, 500 F.3d 238, 242 n.1 (3d Cir. 2007). “It means ‘[t]ransferring bulk shipments from the vehicle/container
of one mode to that of another at a terminal interchange point.’” Id. (quoting U.S. DOT, Fed. Highway Admin.,
Freight Prof’l Dev. Prog., Freight Glossary, available at http://ops.fhwa.dot.gov/freight/FPD/glossary/index.htm).
In the context of this case, transloading refers to transferring crude oil from railcars (which carried it from North
Dakota) to a barge (for carriage to refineries on the Delaware River).
2
 “BTS operated as a ‘midstream’ transporter of crude oil purchased by Bridger Marketing, LLC (. . . a non-party
and another subsidiary of Bridger, LLC) and needed assistance in transporting the petroleum to the refinery of
Monroe Energy (‘Monroe’) in Trainer, Pennsylvania.” (Defs.’ Mot. to Dismiss at 3.)

                                                          2
             Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 3 of 19



           In June 2015, BTS’s parent, Bridger Logistics, was purchased by Defendants Ferrellgas

Partners, L.P. and Ferrellgas, L.P. (collectively, “Ferrellgas”). At that time, BTS owed to

Eddystone a remaining minimum volume obligation of approximately $150 million. Eddystone

alleges that Ferrellgas promptly caused Eddystone to abandon more than $10 million of net

accounts receivables with its affiliates, the Defendants in this litigation. In addition, Ferrellgas

allegedly began crediting the revenue associated with BTS’s transloading capacity to its affiliate

Defendant Bridger Rail Shipping, LLC (“Bridger Rail Shipping”) and causing Bridger Rail

Shipping to cover the RSA payments as they came due, while leaving the long-term obligation in

BTS. According to Eddystone, as it became clear that a halt to shipping was imminent,

Ferrellgas caused BTS to transfer the remainder of its assets to the affiliates who are now

Defendants in this litigation. Eddystone asserts that BTS then defaulted on the RSA. Eddystone

alleges that Jamex Marketing paid $10.00 for the now valueless BTS, which twelve months

earlier had $98.1 million in assets, and renamed BTS as Jamex Transfer Services, LLC (“JTS”).

           On April 19, 2016, pursuant to the RSA’s dispute resolution provision, Eddystone

initiated an arbitration against the newly-purchased and renamed JTS before the Society of

Maritime Arbitrators (“SMA”) in New York. The arbitration was litigated through 2016 until

January 5, 2017, when, after a month of negotiations, a settlement was reached. Under the terms

of the settlement, JTS agreed not to oppose entry of an Arbitration Award against it for a

discounted present value of $139,050,406.77. 3 For additional consideration paid to Eddystone,

other third-parties were released from any and all follow-on claims.

           On January 24, 2017, the SMA panel issued its Arbitration Award holding JTS liable for

its obligations under the RSA. On February 17, 2017, Eddystone filed its Petition to Confirm the



3
    Defendants allege that the settlement and Final Award were collusive.

                                                           3
           Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 4 of 19



Arbitration Award in the amount of $139,050,406.77 against JTS in the United States District

Court for the Southern District of New York (17-cv-1266-WHP). (Pl.’s Opp’n, Ex. 1 (Pet. to

Confirm Arb. Award (Feb. 17, 2017), Eddystone Rail Co., LLC v. Jamex Transfer Servs., LLC,

No. 17-cv-1266-WHP (S.D.N.Y.).) Given that the award arose out of a dispute regarding BTS’s

obligations under a maritime contract, Eddystone alleged that the court’s jurisdiction was

founded in admiralty under 28 U.S.C. § 1333(1). 4 (Id., Ex. 1 ¶ 3.) The Defendants in this action

requested, but were denied, leave to intervene in order to argue that the Arbitration Award

should not be confirmed. In January 2019, however, the court agreed to stay the action pending

our determination regarding alter ego liability. (Id., Ex. 2 (Mem. Op. & Order at 9 (Jan. 11,

2019), Eddystone Rail Co., LLC v. Jamex Transfer Servs., LLC, No. 17-cv-1266-WHP

(S.D.N.Y.).)

           On February 2, 2017, Eddystone filed this lawsuit, and filed its First Amended

    Complaint (“FAC”) on September 7, 2018. (Doc. Nos. 1, 183.) Regarding subject-matter

    jurisdiction, Eddystone alleged:

                  This Court has subject-matter jurisdiction pursuant to 28 U.S.C.
                  § 1333(1) (maritime jurisdiction). Eddystone seeks to enforce
                  payment of a debt arising under a maritime contract. The
                  maritime contract in question concerns Eddystone’s providing
                  the service of transloading crude oil from railcars delivered to
                  Eddystone’s facility to vessels at the facility’s dock for
                  subsequent shipment downriver. This Court also has jurisdiction
                  under 28 U.S.C. § 1367(a) (supplemental jurisdiction).

FAC ¶ 31. Eddystone asserts claims for alter ego based on a breach of the RSA, intentional and

constructive fraudulent transfer under the Pennsylvania Uniform Fraudulent Transfer Act, 12 Pa.

C.S. §§ 5104(a), 5105, and breach of fiduciary duties of care and loyalty to creditors. (See id.



4
  The United States Constitution extends the federal judicial power to “all Cases of admiralty and maritime
jurisdiction.” U.S. Const., Art. III, § 2, cl. 1. By statute, Congress has empowered federal district courts to hear
“[a]ny civil case of admiralty or maritime jurisdiction.” 28 U.S.C. § 1333(1).

                                                           4
             Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 5 of 19



¶¶ 76-103.)

           Defendants, Bridger Logistics and Ferrellgas (collectively, “BL/FG Defendants”)

asserted various defenses, as well as the following amended counterclaims against Eddystone:

Counterclaim I – Tortious Interference with Contract; Counterclaim II – Fraudulent Inducement;

Counterclaim III – Negligent Misrepresentation; Counterclaim IV – Breach of Contract;

Counterclaim V – Breach of Implied Covenant of Good Faith and Fair Dealing; and

Counterclaim VI – Rescission. Most of the BL/FG Defendants’ defenses, as well as

Counterclaims II -VI are premised entirely upon the RSA. 5

           There has been extensive motion practice in this case since its inception. Discovery,

which is on-going, is a massive endeavor and involves a production of approximately 3 million

pages. Defendants filed their Motion to Dismiss for Lack of Subject-Matter Jurisdiction on

January 25, 2019, and Eddystone’s Opposition was filed on February 22, 2019. (See Doc. Nos.

283, 294.) Defendants filed their Reply on March 11, 2019. (Doc. No. 301.) Eddystone filed its

Sur-Reply on March 18, 2019. (Doc. No. 304.)

II.        LEGAL STANDARD

           A party may challenge a court’s subject-matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1). “At issue in a Rule 12(b)(1) motion is the court’s ‘very power to hear the

case.’” Petruska v. Gannon Univ., 462 F.3d 294, 302 (3d Cir. 2006) (footnote omitted) (quoting

Mortensen v. First Fed. Sav. and Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

A motion filed under Rule 12(b)(1) may take two forms: (1) a facial attack, where the party

contesting subject-matter jurisdiction attacks the face of the complaint; or (2) a factual attack,

where the existence of subject-matter jurisdiction is attacked as a matter of fact. See id. n.3. “A



5
    Counterclaims II-VI are conditional on Eddystone setting aside the corporate veil.

                                                            5
           Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 6 of 19



facial attack concerns an alleged pleading deficiency[,] whereas a factual attack concerns the

actual failure of a plaintiff’s claims to comport factually with the jurisdictional prerequisites.”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (internal quotation

marks and alterations omitted); Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir.

2014).

         When a party files a Rule 12(b)(1) motion that mounts a facial attack to subject-matter

jurisdiction, a court may consider only “the allegations of the complaint and documents

referenced therein and attached thereto, in the light most favorable to the plaintiff.” Gould Elecs.

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citations omitted). In reviewing a factual

attack, on the other hand, a court “may consider evidence outside the pleadings,” id., but there is

“no presumptive truthfulness attache[d] to plaintiff’s allegations,” Mortensen, 549 F.2d at 891.

“When subject-matter jurisdiction is challenged under Rule 12(b)(1), the plaintiff must bear the

burden of persuasion.” Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir.

1991) (citing Mortensen, 549 F.2d at 891).

III.     DISCUSSION

         A. Maritime Contract Law

         Defendants initially move to dismiss Eddystone’s First Amended Complaint for lack of

subject-matter jurisdiction on the ground that maritime jurisdiction under 28 U.S.C. § 1333 does

not exist because the RSA is not a maritime contract. 6 (Defs.’ Mot. to Dismiss at 8-13.)

Admiralty jurisdiction extends to a contract dispute if the contract at issue is a maritime contract.

See Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 23–24 (2004) (finding intermodal transportation

contracts to be maritime contracts “because their primary objective is to accomplish the


6
 Admiralty is the sole jurisdictional basis because the parties are not diverse, and Eddystone’s claims do not arise
under the laws of the United States.

                                                          6
          Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 7 of 19



transportation of goods by sea”); see also 14A Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 3675 at 660 (noting the “fragmented and somewhat discordant historical

development of maritime contract law” prior to Kirby). “[W]hether a contract is a maritime one .

. . ‘depends upon the nature and character of the contract,’ and the true criterion is whether it has

‘reference to maritime service or maritime transactions.’” 7 Kirby, 543 U.S. at 23-24 (ellipsis

omitted) (quoting N. Pac. S.S. Co. v. Hall Bros. Marine Ry. & Shipbuilding Co., 249 U.S. 119,

125 (1919)). Specifically, the United States Supreme Court has instructed that the inquiry is

“conceptual” rather than “spatial”:

                 We have recognized that “[t]he boundaries of admiralty jurisdiction
                 over contracts — as opposed to torts or crimes — being conceptual
                 rather than spatial, have always been difficult to draw.” To ascertain
                 whether a contract is a maritime one, we cannot look to whether a
                 ship or other vessel was involved in the dispute, as we would in a
                 putative maritime tort case. Nor can we simply look to the place of
                 the contract’s formation or performance. Instead, the answer
                 “depends upon . . . the nature and character of the contract,” and the
                 true criterion is whether it has “reference to maritime service or
                 maritime transactions.”

Id. at 23 (citations omitted). Whether a contract lies within admiralty jurisdiction depends on

“whether the principal objective of a contract is maritime commerce.” Id. at 25; see also Exxon



7
  In their Motion, Defendants rely upon the standard set forth in Kirby, but argue that the United States Court of
Appeals for the Third Circuit (“Third Circuit”) “has not determined whether [Kirby], which arose in the context of a
single transaction with discrete land and sea components, applies to contracts requiring repeated performance and
less-distinct lines between what is land-based and what is maritime.” (Defs.’ Mot. to Dismiss at 8 n.6.) (citing
Berkshire Fashions, Inc. v. The M.V. Hakusan II, 954 F.2d 874, 880 (3d Cir. 1992)) (stating that admiralty
jurisdiction applies to a “mixed” contract (i.e, one with maritime and non-maritime obligations) when the maritime
and non-maritime portions can be separately enforced without prejudice to either party and if the non-maritime
aspects are “merely incidental” in what would otherwise be a wholly maritime contract). Defendants’ Reply also
relies upon the standard set forth in Kirby. (Defs.’ Reply at 3.) We find that Kirby applies to our case.
Nevertheless, to the extent that an argument can be made that pre-Kirby precedents apply here, we conclude that the
maritime components of the RSA are not merely incidental, as Defendants argue. We also conclude that the
maritime and non-maritime obligations in the RSA cannot be severed without prejudice to the parties because the
RSA only charges one fee per transloaded barrel. It does not charge separately for unloading railcars or loading
barges.


                                                         7
            Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 8 of 19



Corp. v. Cent. Gulf Lines, Inc., 500 U.S. 603, 608 (1991) (stating that the purpose of the grant of

admiralty jurisdiction is to protect maritime commerce); Hargus v. Ferocious & Impetuous, LLC,

840 F.3d 133, 136 (3d Cir. 2016) (“The fundamental interest giving rise to maritime jurisdiction

is the protection of maritime commerce.”). “When a contract is a maritime one, and the dispute

is not inherently local, federal law controls the contract’s interpretation.” 8 Id. at 22-23 (citation

omitted).

         It appears that determining whether a contract is maritime or non-maritime would be

quite simple; however, it is not simple due to the fact that there is no “clean line[ ]” of

delineation “between maritime and nonmaritime contracts.” Kirby, 543 U.S. at 23 (“The

boundaries of admiralty jurisdiction over contracts . . . have always been difficult to draw.”); see

also Kossick v. United Fruit Co., 365 U.S. 731, 735 (1961) (stating “[t]he boundaries of

admiralty jurisdiction over contracts - as opposed to torts or crimes - being conceptual rather

than spatial, have always been difficult to draw”); d’Amico Dry Ltd. v. Primera Maritime

(Hellas) Ltd., 886 F.3d 216, 218 (2d Cir. 2018) (“The question is clear, but the law is murky.”).

         B. Analysis

         Eddystone’s First Amended Complaint alleges that certain Defendants, as alter egos of

BTS, are liable for the breach of BTS’s obligations under a maritime contract (the RSA) for the

transloading of crude oil from railcars onto barges for shipment to refining facilities located

elsewhere on a navigable waterway, the Delaware River. Eddystone seeks to impose liability

and collect damages on this basis. Asserting that these allegations are grounded in a maritime



8
  In determining whether a dispute is inherently local, the court looks to whether “[a] maritime contract’s
interpretation may so implicate local interests as to beckon interpretation by state law.” Kirby, 543 U.S. at 27.
Here, the parties have neither identified any state or local interest at stake relating to the interpretation of the RSA
nor any state or local interests implicated by the RSA as to beckon interpretation by state law. Also, we conclude
that it does not appear that the interpretation of the RSA so implicates local interests as to be considered an
inherently local dispute.

                                                            8
           Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 9 of 19



contract (the RSA), Eddystone argues that its First Amended Complaint establishes the basis for

maritime jurisdiction.

         Defendants argue that the RSA is a non-maritime contract because its primary objective

was to permit BTS and other shippers of crude oil petroleum to offload their cargo from railcars

after a 1,500-mile journey from the Bakken oilfields in North Dakota. 9 (Defs.’ Mot. to Dismiss

at 9) (citing FAC ¶ 4). Defendants argue that the RSA contemplated that crude oil might be

loaded onto river-going barges, stored on land, or transported by pipeline. (Id.) (citing Rail

Facilities Services Agreement of February 13, 2013 (hereinafter, “RSA”) at 1 & §§ 4.2, 7.2,

12.2, 12.4). Furthermore, Defendants assert that, to the extent that Eddystone’s Amended

Complaint mentions actual maritime transport, it is clear that it was a minimal component of the

overall transaction. (Id.) They also argue that any connection between the RSA and maritime

commerce is general and abstract in nature and the dispute under the RSA is purely financial and

“had nothing to do with maritime commerce.” (Id. at 10, 12.)

         To be clear, the primary objective of the RSA is to transload oil from railcars onto barges.

Necessarily, the nature of the RSA is to facilitate maritime commerce through the shipment of oil




9
  Defendants focus on the use of railcars travelling for 1,500 miles to deliver the crude oil from North Dakota to the
Transloading Facility in Pennsylvania. (Defs.’ Mot. to Dismiss at 9-10.) They also point out that the Delaware
River refinery chiefly relied upon by Eddystone is located about four and one-half miles from the Transloading
Facility in Trainer, Pennsylvania, which is “a minor additional distance after a rail journey across half the
continent.” (Id. at 9.) Eddystone responded, and we agree, that it is unaware of any instance in which a court has
looked at how far cargo travelled before reaching the site for loading and unloading or how far it will travel after it
is loaded in order to determine whether there is maritime jurisdiction over a stevedoring contract. (Pl.’s Opp’n at
17) (emphasis in original). Eddystone correctly states that “[t]his case involves a contract to receive oil from trains
at a facility located on the Delaware River and load it onto barges for transportation on the river; [it] did not contract
with BTS or any Defendant . . . to provide the transportation of oil to or from the Transloading Facility.” (Id. at 16-
17) (citing RSA at 7 ¶ 3.3) (stating that “the RSA expressly provides that BTS will be responsible for transporting
oil by rail to the Facility and transporting it by barge away from the Facility”). The RSA calls for some performance
on land; the construction of the Transloading Facility and the unloading of railcars. However, under a conceptual
approach as applied to our specific case, this fact does not alter the essentially maritime nature of the RSA. We also
note that “[m]aritime commerce has evolved along with the nature of transportation and is often inseparable from
some land-based obligations.” Kirby, 543 U.S. at 25. We disagree with Defendants that the maritime transport was
a minimal component of the overall transaction, and find that it was the principal objective of the RSA.

                                                            9
         Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 10 of 19



by barge down the Delaware River. As previously explained, the RSA required Eddystone to

construct and operate the Transloading Facility, on the banks of the Delaware River, for the

purpose of transloading shipments of crude oil from train cars to barges that would carry the oil

down the Delaware River to Philadelphia-area refineries. See RSA at 1. The RSA includes

“Section 3.3. Condition Precedent to Transloading Services,” in which BTS shall (1) have

entered into a Transportation Master Contract with one or more Rail Carriers for the rail services

and (2) own or have entered into a charter party for barges, or entered into an agreement with a

third-party who owns or has entered into a charter party for barges required to load and remove

the Transloaded Volumes as contemplated by the RSA. 10 See id. ¶ 3.3. Regarding the barges,

BTS shall have provided to Eddystone reasonable evidence of such ownership, contract or

charter party, together with a copy of the charter party. See id. Also, Eddystone was given

authority for approving or rejecting barges that failed to satisfy certain criteria. See id. at 1, Ex.

A (Terms & Conditions (“T&C”)), § 7(b), (c), (d).

        Under the RSA’s Terms and Conditions, BTS agreed to contract with barge operators

directly, and arrange for barges to arrive at the Transloading Facility during certain pre-

determined windows so that the barges could be loaded by Eddystone with shipments of crude

oil that had arrived by rail, which was also arranged by BTS. See id., T&C at 5-8, §§ 6-8. The

parties also agreed to procedures for berthing and loading oil onto barges and for responding to

discharges, spills, or leaks of transloaded oil from barges. See id., T&C at 8-9, 11-12, §§ 9, 11.

Further, the parties to the RSA recognized its maritime nature stating that “[Eddystone] shall

have all remedies available to it at law, in equity or under maritime law to enforce the

Agreement, these terms and conditions . . . .” Id., T&C at 12, § 12. Likewise, by electing ex


10
  Defendants previously stated that “[b]ased upon [Eddystone’s] assurances, the Petrochem Producer, one of the
only available barges, was chartered in December 2013.” (Doc. No. 111 at 4) (citations omitted).

                                                       10
            Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 11 of 19



ante to submit their disputes to the Society of Maritime Arbitrators for resolution. See id., T&C

at 18, § 16(b).

           In order to induce Eddystone to commit millions of dollars to building and providing

transloading services at the Transloading Facility, Defendants agreed that BTS would pay

Eddystone $2.25 per transloaded barrel and committed BTS to transloading at least 64,750

barrels of crude per day at the Transloading Facility for a period of five years. 11 FAC ¶ 3; RSA

at 1, 4-5, 6 at ¶ 2, 7 at ¶ 4.1. If BTS failed to meet this “minimum volume commitment,” BTS

was obligated to pay $1.75 per barrel as a deficiency payment. 12 RSA at 3. The RSA applies no

charges for the temporary storage of crude; thereby, treating such storage as incidental. 13 Also,

the RSA did not apply charges for the use of the Transloading Facility by the trains that


11
     Eddystone invested over $170 million to build the Transloading Facility. FAC ¶ 3.
12
   Defendants argue that “BTS was not required to deliver oil to Eddystone Rail Facilities at all, let alone to
transport oil by barge, because BTS had the option to pay deficiency charges if it opted not to transload any oil
through the facilities.” (Defs.’ Reply at 5 n.3) (emphasis in original).
13
   We find that the temporary storage component of the RSA was incidental to merely facilitate the activity of
loading barges, especially in light of the fact that there was no charge for it. See RSA. We reject Defendants’
argument that the storage component played any more substantial role in the RSA. Likewise, we reject Defendants’
argument that the RSA’s references to a potential future connection to a pipeline system take this dispute outside of
maritime law. The parties to the RSA contemplated that “[o]ne or more subsequent phases of the Eddystone Rail
Facilities may include connection[s] to future pipeline distribution system(s) from the Eddystone Rail Facilities into
Philadelphia area refineries and terminals . . . .” Id. at 1. In addition, the RSA provides that “references to one or
more ‘Pipeline Distribution Systems’ shall apply and be effective only if and when the connection between the
Eddystone Rail Facilities and such Pipeline Distribution Systems is in-service as part of a second or subsequent
phase of the Eddystone Rail Facilities.” Id. at 17, ¶ 15.10(e). There were no binding agreements between the parties
as to the possibility of connecting to a pipeline system, and the possibility was not the “primary” or “principal”
objective of the contract, and, in fact, it never became a reality. (See Pl.’s Opp’n at 14.) Notably, at the time that the
RSA was executed, and at all times since, the sole option for transporting oil downriver from the Transloading
Facility has been to load it onto barges. (Id.) According to Eddystone, the Transloading Facility is currently not
connected to a pipeline system. (Id.) Additionally, we agree with Eddystone that the RSA’s language clearly shows
that transport by pipeline was, at most, something to be explored in the future rather than part of the parties’ existing
contractual relationship. The RSA neither obligated either party to take any affirmative steps in furtherance of
establishing such a connection between a pipeline system and the Transloading Facility nor establish a timeline for
exploring or developing such a connection. The RSA’s Terms and Conditions have no provisions relating to the
transport of oil through a pipeline system, which is in contrast to the detailed provisions regarding transport by
barge, including provisions for scheduling arrival and departure times, docking, loading oil, and accidents. See
RSA, T&C at §§ 7-9, 11-12. Further, the parties appear to have contemplated developing a new set of Terms and
Conditions in the event that it became possible to connect to a pipeline system from the Transloading Facility, but
the future possibility of such a connection was not the primary objective of the RSA. (Id.) (citing RSA at 9, ¶ 6.1).


                                                           11
         Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 12 of 19



delivered the crude petroleum or the barges. See id. In the RSA, all charges were focused on the

key service provided of the transloading of crude petroleum onto barges. See id.

        According to Eddystone, Defendants Bridger Logistics, Ferrellgas, Rios, and Gamboa,

took advantage of Eddystone’s transloading services as part of its performance of a contract to

deliver crude oil that was sourced in North Dakota to the Monroe Refinery. FAC ¶ 4. From

May 2014 through January 2016, Eddystone transloaded every trainload of crude oil that BTS

and the Defendants brought to the Transloading Facility onto barges for shipment to Monroe

Refinery. Id. ¶¶ 5-6. Eddystone alleges that, once the price of North Dakota oil began to fall,

Defendants decided that they could no longer profit from shipping oil from North Dakota to

Pennsylvania, and they terminated their agreement with the Monroe Refinery. 14 (Pl.’s Opp’n at

4.) Consequently, they no longer needed to continue direct shipments of crude oil through

Eddystone’s Transloading Facility. (Id.)

        Under the specific facts of our case, we find that the RSA’s direct connection with the

traditional maritime activity of loading a barge makes it akin to a stevedoring contract. The

definition of stevedore is “to handle (cargo) as a stevedore” and “to load or unload the cargo of

(a ship) in port.” The Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/stevedore (March 25, 2019); see also Ne. Marine Terminal Co., Inc. v.

Caputo, 432 U.S. 249, 254 n.4 (1977) (“A stevedore or stevedore contractor is responsible for

loading or unloading a ship in port by contract with a shipowner, agent, or charter operator.”)

(citation omitted). While the RSA involved the construction of the Transloading Facility and the

unloading of oil from railcars, which are land-based, the primary objective of the agreement was


14
  Defendants state that they “did not terminate an agreement to supply crude to the Trainer refinery . . . . Jamex
Marketing – not an affiliate of Defendants, and not a party to this litigation – and Trainer’s operator made the
decision to suspend the purchase of crude based on market conditions, leaving nothing for BTS to deliver.” (Defs.’
Reply at 2.)

                                                        12
          Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 13 of 19



to transload the oil onto barges for the express purpose of the barges travelling down river to

deliver the oil to refineries on the Delaware River for a five-year period. 15 The RSA’s loading

component of oil onto barges is not only maritime, but it the objective of the agreement.

         “A ‘stevedoring contract is a maritime contract’ and a federal district court has

jurisdiction over a claim for breach of such a contract under Section 1333.” Cooper v. Loper,

923 F.2d 1045, 1048 (3d Cir. 1991) (quoting A & G Stevedores v. Elleman Lines, 369 U.S. 355,

359 (1962)). While we are acutely aware that the RSA is not a stevedoring contract per se, we

conclude that it is analogous enough to tip the RSA into a maritime contract. Additionally,

pursuant to the RSA, Eddystone actually transloaded every trainload of crude oil that BTS and

the Defendants brought to the Transloading Facility onto barges for shipment to the Monroe

Refinery for a period from May 2014 through January 2016. See FAC ¶ 5. The RSA does not

merely reference barges, but it includes a direct and substantial link to the loading of crude oil

onto a barge that was specifically chartered for the purposes of the RSA. See Atl. Transp. Co. of

W. Va. v. Imbrovek, 234 U.S. 52, 61 (1914) (tort case) (“The libellant was injured on a ship,

lying in navigable waters, and while he was engaged in the performance of a maritime service.

We entertain no doubt that the service in loading and stowing a ship’s cargo is of this

character.”); Peter v. Hess Oil Virgin Islands Corp., 903 F.2d 935, 947 (3d Cir. 1990) (tort case)

(stating that “loading and unloading vessels is historically a task of the ship’s crew”); Moser v.

Texas Trailer Corp., 623 F.2d 1006, 1009 (5th Cir. 1980) (tort case) (stating that “the loading of



15
   Defendants assert that “the primary objective of the Agreement is to build and operate a facility for offloading
crude oil from railcars arriving from North Dakota.” (Defs.’ Reply at 4.) Eddystone acknowledges that offloading
was a component of the services, but explains that “the primary objective was to transfer crude oil from trains to
barges that would take it to its final destination elsewhere on the Delaware River.” (Pl.’s Sur-Reply at 4.) It also
points out that the fact that it had to first construct the facility in order to be in a position to perform its transloading
services does not alter the primary objective of it providing transloading services, which BTS availed itself of for a
fixed time period. (Id.) Also, it notes that “BTS was charged for the transloading, not for the building.” (Id.)

                                                             13
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 14 of 19



cargo [is] a traditional maritime activity. The vehicle involved was a barge, whose function was

transportation across navigable waters, a traditional role of watercraft”); Lightering LLC v.

Teichman Grp., LLC, 328 F. Supp. 3d 625, 642 (S.D. Tex. 2018) (contract case) (“The court

concludes that in this Agreement, neither wharfage nor equipment storage is a maritime

commerce activity, but vessel loading and unloading is. The only part of the Agreement that

involves ‘work from a vessel’ is the equipment loading and unloading.”), appeal dismissed sub

nom. Lightering, L.L.C. v. T & T Offshore, Inc., No. 18-20574, 2019 WL 718972 (5th Cir. Jan.

24, 2019); Fed. Marine Terminals, Inc. v. Dimond Rigging Co., LLC, No. 13-1329, 2014 WL

4809427, at *3 (N.D. Ohio Sept. 26, 2014) (contract case) (“The physical loading of a vessel is

governed by maritime law.”); Orgulf Trans. Co. v. Hill’s Marine Enters., 188 F. Supp. 2d 1056,

1061 (S.D. Ill. 2002) (contract and tort case) (“[A]ssuming that contracts existed between the

parties for either the unloading or loading of the barges, those contracts were in reference to

maritime services. It is appropriate for this Court to assert admiralty jurisdiction over disputes

arising from such contracts.”).

       The RSA’s connection with the traditional maritime activity of transloading (loading) oil

(i.e, cargo) onto a barge over the course of a guaranteed five-year period is not only a maritime

activity, but effectuates maritime commerce by transloading the oil onto barges to travel down

river to refineries. See Barrios v. Centaur, LLC, 345 F. Supp. 3d 742, 748 (E.D. La. 2018)

(noting that the loading and unloading of vessels is “a traditional maritime commerce activity”).

Not only does Eddystone’s First Amended Complaint specifically invoke the Court’s admiralty

jurisdiction, but the underlying contract in this case, the RSA, also clearly implicates admiralty

jurisdiction. Since the RSA is maritime in nature, we conclude that admiralty jurisdiction is

properly invoked.


                                                 14
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 15 of 19



       Alternatively, even if the RSA is a maritime contract, Defendants argue that we lack

jurisdiction because none of Eddystone’s claims arise under the RSA; instead, it seeks equitable

remedies, including relief against BTS’s alter egos and the recovery of fraudulently transferred

assets that could be used to pay an eventual judgment. (Defs.’ Mot. to Dismiss at 14-17.) They

contend that the Court cannot exercise subject-matter jurisdiction over a mere subsidiary claim

because Courts are loath to extend admiralty jurisdiction beyond traditional admiralty claims.

(See id.) They assert that “[t]he existence of a maritime contract somewhere in the background .

. . is not a sufficient basis to justify the existence of admiralty jurisdiction over non-contractual

claims against non-contracting parties.” (Id. at 14.)

       Eddystone points out that it has done far more than merely allege the existence of a

maritime contract somewhere in the background by stating:

               it has obtained an arbital award from the Society of Maritime
               Arbitrators based on BTS’s breach of that maritime contract,
               invoked maritime jurisdiction in a federal action to enforce the
               arbitration award, and alleged in this action that Defendants are
               liable for BTS’s debts under the maritime contract as BTS’s alter
               egos. See Petition ¶ 3 (Exhibit 1) (invoking admiralty jurisdiction
               over petition to confirm arbitral award); FAC ¶ 31 (invoking
               maritime jurisdiction on grounds that Eddystone “seeks to enforce
               payment of a debt arising under a maritime contract”); id. ¶¶ 76-86
               (alleging basis for alter ego liability, including the fact that
               Defendants “derived substantial benefits” from the RSA); id. Prayer
               for Relief Nos. 1 and 3 (seeking damages arising from the breach of
               the RSA).

(Pl.’s Opp’n at 20-21.) It also argues that its “express claims that BTS and Defendants are liable

for damages on a maritime contract are more than sufficient to confer maritime jurisdiction over

this dispute.” (Id. at 21.) It further states that, “because Eddystone has established the basis to

exercise jurisdiction over a dispute arising out of a maritime contract, this Court may exercise




                                                  15
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 16 of 19



admiralty jurisdiction over Eddystone’s claims to reverse fraudulent transfers in order to protect

any future admiralty judgment.” (Id.)

       Regarding Count I - Alter Ego, it is clear that Eddystone asserts that certain Defendants;

namely, BL/FG Defendants, Rios, Gamboa, and Bridger Rail Shipping, can be held liable for the

damages arising from BTS’s breach of the RSA by virtue of the fact that they are BTS’s alter

egos and, in that capacity, engineered BTS’s breach of the RSA. Eddystone has predicated this

lawsuit on a breach of the RSA since it will need to establish that BTS breached its maritime

contract with Eddystone, and that the aforementioned Defendants are liable for that breach as

alter egos of BTS. The RSA lies at the heart of Eddystone’s Alter Ego claim, which is

essentially a “contractual claim,” albeit against BTS’s alter egos.

       Under the unique set of facts before us, Eddystone explains that it was unfeasible to

pursue contractual claims against BTS as signatory to the RSA and BTS’s alter egos in the same

action. (Pl.’s Sur-Reply at 13.) It explains:

               Eddystone was required to resolve disputes with its counterparty,
               BTS, through arbitration before the Society of Maritime Arbitrators
               in New York. See RSA, Ex. A, § 16(b), Doc. No. 283-1. It was
               only through discovery taken in connection with the arbitration that
               Eddystone obtained the evidence that BTS had been stripped of
               assets and other evidence supporting the assertion of alter ego
               liability in this action. Because there was no reason to continue to
               incur the expense of arbitrating against an empty entity with no
               assets, Eddystone entered into a settlement with BTS’s alleged
               successor in December 2016. Due to this settlement, moreover,
               Eddystone could not reasonably make BTS’s successor a defendant
               in this action, which Eddystone filed in February 2017. Nor did the
               action to confirm the arbitral award provide a viable avenue to
               obtain a ruling on alter ego. Thus, Eddystone took the logical
               course: it sued Defendants, and not the empty signatory BTS, in this
               Court, and offered to prove a breach of contract and alter ego in this
               Court.




                                                 16
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 17 of 19



(Id. at 13-14.) In further support of the fact that Eddystone’s Alter Ego claim is premised on a

breach of contract, we point out that certain of Defendants’ defenses and BL/FG Defendants’

conditional counterclaims arise from Eddystone’s performance under the RSA. For instance,

BL/FG Defendants’ Counterclaims II-VI against Eddystone for fraudulent inducement, negligent

representation, breach of contract, breach of implied covenant of good faith and fair dealing, and

rescission, are premised entirely upon the RSA.

       There is no doubt that the alleged breach of the RSA is at the center of Eddystone’s Alter

Ego claim since it alleges that certain Defendants engineered BTS’s breach of the RSA and seeks

damages that clearly arose as a result of the breach. Eddystone’s inability to assert a breach of

contract claim under the facts before us does not automatically foreclose its quasi-contractual

claim from admiralty jurisdiction. In fact, we find that admiralty jurisdiction exists over

Eddystone’s quasi-contractual claim for alter ego premised on a breach of contract because it

directly arises out of a maritime contract, the RSA.

       “Admiralty courts have jurisdiction over quasi-contractual claims that ‘arise out of

maritime contracts or other inherently maritime transactions.’” See Barna Conshipping, S.L. v.

2,000 Metric Tons, More or Less, of Abandoned Steel, 410 F. App’x 716, 722-23 (4th Cir. 2011)

(citing Peninsular & Oriental Steam Navigation Co. v. Overseas Oil Carriers, Inc., 553 F.2d

830, 835 (2d Cir. 1977); Archawski v. Hanioti, 350 U.S. 532, 536 (1956) (“Rights which

admiralty recognizes as serving the ends of justice are often indistinguishable from ordinary

quasi-contractual rights created to prevent unjust enrichment. How far the concept of quasi-

contracts may be applied in admiralty it is unnecessary to decide. It is sufficient this day to hold

that admiralty has jurisdiction . . . provided that the unjust enrichment arose as a result of the

breach of a maritime contract.”)). “[S]o long as the claim asserted arises out of a maritime



                                                  17
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 18 of 19



contract, the admiralty court has jurisdiction over it.” Archawski, 350 U.S. at 535; see also

Barna, 410 F. App’x at 722 (“We think it clear, however, that admiralty jurisdiction can exist

over Barna’s quasi-contract claims notwithstanding the absence of admiralty jurisdiction over

Barna’s other claims.”); Hadjipateras v. Pacifica, S.A., 290 F.2d 697, 705 (5th Cir. 1961)

(“Neither resort to equitable principles in adjudicating performance or non-performance [of a

maritime contract], nor the arithmetical process of treating evidentiary items in the determination

of the amount of such decree, destroys in any way the admiralty jurisdiction.”); Sword Line v.

United States, 230 F.2d 75, 77 (2d Cir. 1956) (“We think it sounder, and more in accordance

with the nature of admiralty, to rest upon the inherent maritime character of the underlying

transaction, rather than upon an attempt to force this claim into the mold of a breach of

contract.”); Clipper Wonsild Tankers Holding A/S v. Biodiesel Ventures, LLC, 851 F. Supp. 2d

504, 508 (S.D.N.Y. 2012) (“The fact that Plaintiffs asserted claims against Fulcrum as an alter

ego of Biodiesel does nothing to undermine [the fact that the charter party at the heart of the

dispute was a maritime contract] or vitiate the Court’s maritime jurisdiction in this action.”)

(citing cases); Santova Logistics, Ltd. v. Castello 1935, Inc., No. 6:12-0007, 2012 WL 4408733,

at *3-4 (W.D. Va. June 19, 2012) (“[E]ven if Plaintiff and Defendant are not both parties to one

of the earlier bills of lading . . . Plaintiff’s Complaint can still be brought before this Court under

a quasi-contract theory, since the alleged damages quite clearly arose as a result of the breach of

contract of at least one of these maritime contracts.”); AAB Elec. Indus., Inc. v. Control Masters,

Inc., 1980 A.M.C. 1795, 1808 (E.D. La. Mar. 20, 1980) (“Breach of an underlying maritime

contract is not a condition precedent to the exercise of admiralty jurisdiction in a quasi-contract

case.”); Nat’l Marine Serv., Inc. v. C. J. Thibodeaux & Co., 380 F. Supp. 1076, 1080 (S.D. Tex.

1973) (“So long as the underlying obligation arises out of a maritime contract, admiralty is not



                                                  18
        Case 2:17-cv-00495-RK Document 308 Filed 03/26/19 Page 19 of 19



deprived of jurisdiction merely because an equitable remedy is utilized.”), aff’d, 501 F.2d 940

(5th Cir. 1974).

       Thus, pursuant to the facts before us, we find that we have maritime jurisdiction over

Eddystone’s Amended Complaint under the quasi-contract theory of its Alter Ego claim. By

seeking alter ego liability on certain Defendants for their engineering and direct involvement in

BTS’s alleged breach of the RSA, it is clear that Eddystone’s Alter Ego claim clearly arose as a

result of the breach of the RSA. Since Eddystone’s additional claims of fraudulent transfers and

breach of fiduciary duties arise out of the same common nucleus of operative fact as its Alter

Ego claim, we may exercise supplemental jurisdiction over those claims. See Sinclair v.

Soniform, Inc., 935 F.2d 599, 603 (3d Cir. 1991) (determining that the court had admiralty

jurisdiction and extending supplemental jurisdiction over related claims pursuant to 28 U.S.C.

§ 1367(a)).

IV.    CONCLUSION

       We find that the RSA is a maritime contract. Since the RSA is maritime in nature, we

conclude that admiralty jurisdiction is properly invoked. Consequently, this Court has admiralty

jurisdiction over Eddystone’s First Amended Complaint. The Court exercises admiralty

jurisdiction on a quasi-contract basis due to the fact that Eddystone brings an Alter-Ego claim

based on an alleged breach of the RSA and alleges damages that arose as a result of that breach.

Also, supplemental jurisdiction over Eddystone’s remaining claims is proper. Both the nature of

the RSA and the nature of the dispute squarely implicate the Court’s admiralty jurisdiction;

therefore, federal subject- matter jurisdiction exists here under 28 U.S.C. § 1333(1).

Consequently, Defendants’ Motion to Dismiss for Lack of Subject-Matter Jurisdiction is denied.

       An appropriate Order follows.



                                                19
